DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 14, 2022.  Claims 1-3 and 5-11 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claim 4 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Election/Restrictions
Applicant’s confirmation of election of Group I, claims 1-7, in the reply filed on April 14, 2022 is acknowledged.  Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, drawn to a method for regenerating in the liquid-food an electrode of which active surface is entirely in gold, and Group III, drawn to an electrochemical device for the detection and/or quantification of the fresh SO2 in an aqueous or hydroalcoholic liquid-food, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement during the oral election and in the reply filed on April 14, 2022.
The traversal is on the ground(s) that claim 8 and claim 1 were amended to recite subject matter from claim 4, thus linking claim 8 to Group I.  This is not found persuasive because the ground of the restriction under unity of invention among Group I-III because they do not share the same or corresponding technical feature, as described in previous Office action.  Even though these Group I (e.g. claim 1) and Group II (e.g., claim 8) shares the same technical feature, wherein the measurement electrode has a Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp) greater than or equal to 3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Anne (A. Anne, et al., Terminal Attachment of Polyethylene Glycol (PEG) Chains to a Gold Electrode Surface. Cyclic Voltammetry Applied to the Quantitative Characterization of the Flexibility of the Attached PEG Chains and of Their Penetration by Mobile PEG Chains, Macromolecules 2002(35), page 5578-86), which teaches the roughness factor, i.e., the Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp) as claimed, is of ca. 3.0 (page 5579, Col. 1, para. 4, last line).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 5: “the liquid food” should be “the liquid-food”
Claim 7, line 7: “model solutions having a pH varying from 2 to 5.5” should be “model solutions having pH values varying from 2 to 5.5”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “wherein the detection and/or quantification of the free SO2 is carried out without rinsing or otherwise treating or exiting the electrodes” in lines 6-7, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses the repeatability of the electrochemical response of the model hydroalcoholic solutions was studied using the planar disc electrode in gold without prior electrochemical cleaning thereof (Specification, page 16, lines 7-9), but does not teach “without rinsing or otherwise treating or exiting the electrodes.”
Claim 7 recites the limitations “adding variable quantities of acid or base in the model solutions in order to obtain model solutions having a pH varying from 2 to 5.5” in lines 6-7, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses model solutions having a composition close to those of wine but presenting a simpler matrix have been prepared (page 14, lines 18-19), and the pH was adjusted at 3.3 by addition of soda at 30% (page 14, lines 21-22), but does not teach “adding variable quantities of acid or base in the model solutions in order to obtain model solutions having a pH varying from 2 to 5.5.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a Rtheo ratio” in line 2.  It is unclear whether this Rtheo ratio is the same one as recited in claim 1.  It is suggested to be “the Rtheo ratio.”
Claim 6 recites “the food liquid” in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “an aqueous or hydroalcoholic liquid-food” in claim 1 is not a sufficient antecedent basis. 
Claim 6 recites “the electrodes” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a measurement electrode” in claim 1, line 4 is not a sufficient antecedent basis. 
Claim 7 recites “a measurement electrode” in lines 2 and 5.  It is unclear whether this measurement electrode is the same one as recited in claim 1.
Claim 7 recites “the liquid” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (M. A. Baldo, Voltammetric Determination of Free Sulfur Dioxide in Wines Using Platinum and Gold Disc Microelectrodes, Analyst, 1994(119), page 1239-44) in view of Anne (A. Anne, et al., Terminal Attachment of Polyethylene Glycol (PEG) Chains to a Gold Electrode Surface. Cyclic Voltammetry Applied to the Quantitative Characterization of the Flexibility of the Attached PEG Chains and of Their Penetration by Mobile PEG Chains, Macromolecules 2002(35), page 5578-86), supported by Douglass (E. F. Douglass, Effect of Electrode Roughness On the Capacitive Behavior of Self-Assembled Monolayers, Anal. Chem. 2008(80), page 7670-77) as an evidence for claims 1 and 5.
Regarding claims 1 and 5, Baldo teaches an electrochemical method for the detection and/or quantification of sulphur dioxide (SO2) in its non-complexed forms called "free" in an aqueous or hydroalcoholic liquid-food (Title: voltammetric determination of free sulfur dioxide in wines), comprising:
a) the introduction in the liquid-food of a measurement electrode (page 1240, Col. 1, para. 5, lines 1-4: for the analysis of the wine samples, a wine was transferred into the electrochemical cell; thus the measurement electrode in the electrochemical cell must be introduced into the wine), of which the active surface in contact with the liquid-food is entirely in gold (page 1239, Col. 2, para. 2, lines 4-6: in this work, a voltammetric procedure is presented for determining free SO2 in wines based on its oxidation on gold microelectrodes; thus the active surface of the measurement electrode in contact with the wine is deemed to be entirely in gold), 
b) the measurement of the variation of the current (Fig. 5: indicating voltammetric curves with current variations) produced by the oxidisation of the free SO2 present in the liquid-food (page 1239, Col. 2, para. 2, lines 5-6: determining free SO2 in wines based on its oxidation), during potential scanning by cyclic voltammetry (Fig. 5: indicating the cyclic voltammetric curves are recorded during a potential scanning).

Baldo does not explicitly disclose the measurement electrode has a Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp) greater than or equal to 3 (claim 1) or the measurement electrode has a Rtheo ratio comprised between 3 and 100 (claim 5).
However, Anne teaches evaluation of the Effective Surface Area (Seff) of a gold disk electrode (page 5579, Col. 1, para. 4, lines 1-2).  The effective surface area Seff was evaluated by integration of the area delimited by the cathodic peak resulting from the reduction of the monolayer of gold oxide (AuO) to gold metal (page 5579, Col. 1, para. 4, lines 2-5).  The calculated Seff = (4.0                        
                            ±
                        
                    0.5) x 10-4 cm2, which corresponds to a roughness factor of ca. 3.0 (page 5579, Col. 1, para. 4, lines 10-11).  As evidenced by Douglass, a roughness factor for each electrode was determined from the ratio of the true area to the geometric area ([Abstract] lines 4-6).  Thus, the roughness factor is the same as the claimed Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp), and Anne teaches the Rtheo ratio equal to 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by adjusting the Rtheo ratio greater than or equal to 3 (for claim 1) or between 3 and 100 (for claim 5) as suggested by Anne because 3 is a suitable roughness factor for gold measurement electrode.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 3, Baldo teaches the liquid-food is wine (Title: voltammetric determination of free sulfur dioxide in wines).

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Anne, and further in view of Schneider (M. Schneider, Determination of the wine preservative sulphur dioxide with cyclic voltammetry using inkjet printed electrodes, Food Chemistry 2014(159), page 428-32).
Regarding claim 2, Baldo and Anne discloses all limitations of claim 1 as applied to claim 1.  Baldo and Anne do not explicitly disclose at step b), the potential scanning can be performed between +0.1 V and +1.9 V.
However, Baldo teaches at step b), the potential scanning is between 0 V and 1.5 V (Fig. 5), which overlaps the claimed potential scanning range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by utilizing the potential scanning range as the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Baldo and Anne do not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Baldo and Anne do not explicitly disclose at step b), the potential scanning is at potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by utilizing the potential scanning speed within the claimed range because the claimed potential scanning speeds are suitable for cyclic voltammetry measurements.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 6, Baldo and Anne disclose all limitations of claim 1 as applied to claim 1.  Baldo further discloses prior to step b), a step b1) of potential scanning in the food liquid during a cyclic voltammetry performed without a measurement of the current variation in the food-liquid in which the free SO2 are to be detected and/or quantified, and wherein the detection and/or quantification of the free SO2 is carried out without rinsing or otherwise treating or exiting the electrodes (Col. 1240, Col. 1, para. 4, lines 5-9: in order to improve the repeatability of measurements, an electrochemical pretreatment step to activate the electrode surface was performed by cycling the potential, directly in the sample solution, three or four times between -0.15 and +1.5 V; here since Baldo does not teach rinsing or exiting the electrodes, it deemed that these steps are not performed).
Baldo and Anne do not explicitly disclose the potential scanning performed between +0.1 V and +1.5 V.
However, Baldo teaches the potential scanning range is between -0.15 and +1.5 V (Col. 1240, Col. 1, para. 4, line 9), which overlaps the claimed potential scanning range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by utilizing the potential scanning range as the claimed range because the claimed potential scanning range is suitable for cyclic voltammetry measurements.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Baldo and Anne do not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Baldo and Anne do not explicitly disclose the potential scanning is at potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by utilizing the same potential scanning speed in step b1) as that in the measurement step b) because 10 mV.s-1 is a suitable potential scanning speed for operating cyclic voltammetry.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Anne, and further in view Lafitte (U.S. Patent Pub. 2011/0162977), and further in view of Yang (U.S. 6,306,284), Schneider, PennState (Sulfur Dioxide (SO2) Management 2014), and Louw (M. Louw, Metabolic, genetic and physiological responses to SO2 exposure and nutrient-limiting conditions in Brettanomyces bruxellensis, Thesis of Masters, Stellenbosch University, March 2014), supported by the document titled “Sulfur Dioxide – Wikipedia” as an evidence.
Regarding claim 7, Baldo and Anne disclose all limitations of claim 1 as applied to claim 1.  Baldo further discloses prior to step b), a step b2) of establishing an abacus (page 1242, Col. 2, para. 5, line 5: a calibration graph obtained with the synthetic standards) for the free SO2 content to be determined by interpolating the limiting current on a calibration graph obtained with the synthetic standards (page 1242, Col. 2, para. 5, lines 3-5), by manufacturing hydroalcoholic model solutions of the liquid food (page 1242, Col. 2, para. 4, lines 4-5: synthetic aqueous ethanolic solutions), introducing, a measurement electrode of which the active surface in contact with the liquid is entirely in gold, in the model solutions (page 1240, Col. 1, para. 5, lines 1-4: for the analysis of the wine samples, a wine was transferred into the electrochemical cell; thus during measurement of each synthetic standard solution, the measurement electrode whose active surface is entirely in gold must be in contact with the liquid of the standard solution).  Moreover, the pH of the synthetic samples must be identical with that of the wine examined in order to keep the ratio between the different forms of sulfite constant (page 1243, Col. 1, para. 2, lines 1-2).
Baldo and Anne do not explicitly disclose the abacus providing the pH value of the liquid-food as a function of the position of the peak of reduction of the gold oxides during potential scans by measuring the variation of the position of peak produced by the reduction of gold oxides by cyclic voltammetry performed in said model solutions at different pH values, drawing curves providing the pH value of the model solutions as a function of the position of the peak of reduction of the gold oxides.
However, Lafitte teaches a calibration-free pH sensor ([0113] line 2), in which the electrode was placed in buffer solutions of pH 1.0, 2.0, 5.0, 5.9, 7.0, 8.1, 9.0, and 9.9 at ambient temperature ([0113] lines 2-4).  Since the first voltammetric wave due to the oxidation of the hydroxylamine at lower potentials was pH sensitive ([0113] lines 8-10), a corresponding plot of the variation in they hydroxylamine peak potential can be made (Fig. 10B; [0113] lines 12-15).  From the linear response over the entire pH range, the pH can be determined ([0113] lines 15; [0114] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by substituting the calibration graph with the one providing the pH value as a function of the position of the peak during potential scans by cyclic voltammetry at different pH values as taught by Lafitte because this calibration graph would provide a means to determine pH value that is a critical parameter in the method of Baldo.  Use of known technique to improve similar methods in the same way is prima facie obvious. MPEP 2141(III)(C).  Further, the combined Baldo and Lafitte would necessarily result in the abacus (i.e., the calibration curve) providing the pH value of the model solutions as a function of the peak of reduction of the gold oxides, i.e., the reduction reaction in the Baldo method, during potential scans at different pH values of these model solutions.  As a result, the combined calibration based on pH value would be based on the measured variation of the position of peak produced by the reduction of gold oxides by cyclic voltammetry in a curve providing a function of pH value versus the position of the reduction peak.
Baldo, Anne, and Lafitte do not explicitly disclose model solutions having a pH varying from 2 to 5.5.
However, Lafitte teaches the standard buffer solution of pH 1.0, 2.0, 5.0, 5.9, 7.0, 8.1, 9.0 and 9.9 ([0113] lines 2-3) for construction of a calibration curve based on a function of the position of the peak during the potential scan with increasing pH value (Fig. 10).  Thus, Lafitte teaches the standard solutions having a pH varying from 1.0 to 9.9 ([0113] lines 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by adjusting model solutions having a pH varying from 2 to 5.5 as claimed as suggested by Lafitte because that pH range is suitable range of standard solutions for establishing the abacus to provide the calibration range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Baldo, Anne, and Lafitte do not explicitly disclose adding variable quantities of acid or base in the model solutions in order to obtain model solutions having a pH within the claimed range.
However, Yang teaches an acid dispenser or a base dispenser is used to dispense either an acid or a base into the pH adjustment tank for adjusting the pH value of the aqueous solution to within a desirable rang (Yang, [Abstract] lines 7-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Anne, and Lafitte by adding variable quantities of acid or base to adjust pH value of the model solutions as taught by Yang because acid and base are suitable to be used to adjust pH value of the aqueous solution to within a desirable rang (Yang, [Abstract] lines 7-10), in which an acid would be added to decrease the pH value while a base would be added to increase the pH value.

Baldo and Anne do not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Baldo and Anne do not explicitly disclose the potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by utilizing the same potential scanning speed in step b2) as that in the measurement step b) because 10 mV.s-1 is a suitable potential scanning speed for operating cyclic voltammetry.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Baldo and Anne do not explicitly disclose determining alcohol titration (ABV) of the model solution, and during step b) measuring the temperature T of the liquid-food, which provides the percentage of molecular SO2 contained in the non-complexed SO2, according to the following formula:

    PNG
    media_image1.png
    41
    304
    media_image1.png
    Greyscale
.
However, PennState teaches sulfur dioxide SO2 is the primary preservative used in wine (page 1, Col. 1, para. 1, line 1), and its concentration should be in constant equilibrium but will change, especially when the wine is moved, making monitoring SO2 concentration is a step for good quality-control (page 1, Col. 2, para. 2; para. 3, line 1).  The molecular SO2 can be calculated using the following equation: 
    PNG
    media_image2.png
    28
    373
    media_image2.png
    Greyscale
 (page 2, Col. 2, para 1, lines 1, 8-12), in which 1.8 is the pKa value of SO2 as evidenced in the document titled “Sulfur dioxide – Wikipedia” (page 3, Table, line 9: Acidity (pKa) is 1.81), which corresponds the claimed formula 
    PNG
    media_image3.png
    23
    283
    media_image3.png
    Greyscale
, wherein molecular SO2 % is [Molecular SO2]/[Free SO2] x 100%.  Further, Louw teaches the pK1 of molecular SO2 is 1.81 in solution between pH 0 to 2, but in wines at pH between 3 and 4 the pK1 depends on the concentration of ethanol (EtOH%) and temperature as follows (page 24, para. 1):

    PNG
    media_image4.png
    151
    549
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo and Anne by incorporating the steps of determination of ABV (alcohol by volume, i.e., the ethanol content) and measurement of temperature because these parameters are required to calculate the molecular SO2 content as taught by PennState and Louw.  Thus, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. MPEP 2143(A).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant provides references (Annex 1-4) to show that the determination of the electrochemically active or developed surface area Adev of gold electrode is a widely used electrochemical protocol in the field (page 8, para. 3, lines 1-3).  Applicant provides synonyms known for this surface such as “electrochemically active surface,” “effective surface,” active surface,” “specific surface area,” “active specific surface are,” or “roughness factor” (page 7, last para., lines 1-3), and states that a factor of 3 was necessary to gain high sensitivity for sulfite detection in aqueous solutions and beverage solutions (page 8, last para., lines 1-2).  Thus, Applicant argues no combination of the applied references teach or suggest a method for detecting and/or quantifying SO2 in its non-complexed forms using a measurement electrode which has a Rtheo ratio greater than or equal to 3 (page 9, last para.).  These evidence are acknowledged but the arguments are moot because prior art, Anne, is now relied on to teach the claimed Rtheo ratio (i.e., the electrode roughness factor) equal to 3 (Anne, page 5579, Col. 1, para. 4, lines 10-11).  
Applicant argues Plowman does not remedy the deficiencies of Baldo and Schneider (page 10, para. 2).  This argument is moot because Anne teaches the claimed Rtheo ratio (i.e., the electrode roughness factor) equal to 3 (Anne, page 5579, Col. 1, para. 4, lines 10-11) and there is not deficiencies to be cured.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795